DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Moshe Pinchas on 11/4/21.

2.	Please amend the claims as follows:

17. (Cancelled) 
18. (Currently Amended) The stacking game according to claim [[17]]16 wherein each one of said engaging elements includes a groove defined along a line extending inside said bottom portion between two points along the circumference of said bottom portion.

Allowable Subject Matter
3.	Claims 1-2, 4-11, 14-16, 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches stacking game cup comprising the structure required by independent claims 1 and 15.  Specifically, independent claim 1, which claim 15 encompasses, is directed to a stacking cup comprising a side wall, rim, opening and bottom portion. At least one engaging element that includes a groove is positioned along a section of the bottom portion. A rim width is larger than a width of the groove, and at least one guide that includes a depression is included in the rim at a section of the rim with a reduced width with respect to other sections of the rim, wherein the reduced width corresponds to the width of the groove. Insertion of a rim into the groove of another cup accomplished by inserting the depression into the groove.  .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Heagerty (US Pub. No. 2017/0106272) and Bradley (US Pat. No. 6,520,366). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael D Dennis/
Primary Examiner, Art Unit 3711